SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1067
CA 14-00483
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


IN THE MATTER OF EXCELSIOR, PETITIONER-RESPONDENT,


                     V                                           ORDER

ASSESSOR, TOWN OF AMHERST, ET AL., RESPONDENTS.
--------------------------------------------------
AMHERST CENTRAL SCHOOL DISTRICT,
INTERVENOR-APPELLANT.


HODGSON RUSS LLP, BUFFALO (JOSHUA FEINSTEIN OF COUNSEL), FOR
INTERVENOR-APPELLANT.

WOLFGANG & WEINMANN, LLP, BUFFALO (PETER ALLEN WEINMANN OF COUNSEL),
FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 3, 2013 in a proceeding pursuant to
RPTL article 7. The order, inter alia, denied the motion of the
Amherst Central School District to dismiss the petition.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on October 16 and 17, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   November 14, 2014                    Frances E. Cafarell
                                                Clerk of the Court